Citation Nr: 0827671	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  06-03 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a right eye 
disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to December 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April 2005 and November 2006 rating decisions 
by a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Notices of disagreement were received in May 
2005 and November 2006, statements of the case were issued in 
January 2006 and May 2007, and substantive appeals were 
received in January 2006 and May 2007.   

The veteran presented testimony at a Board hearing in June 
2008.  A transcript of the hearing is associated with the 
veteran's claims folder. 


REMAND

The Board notes that at his June 2008 Board hearing, the 
veteran testified that he believes there are additional 
service medical records that have not been incorporated into 
the claims file.  He stated that when he left Vietnam, the 
doctor gave medical files to the veteran to bring back to the 
United States.  According to the veteran, when he returned to 
the United States, he brought the medical records to the VA 
hospital in Winston-Salem, North Carolina.  This testimony 
was offered when asked why there were no service medical 
records showing a right eye disability; but the veteran 
stated that the VA hospital in Winston-Salem has medical 
evidence of all the things that happened to him in Vietnam.  

The Board notes that the prospect of unavailable medical 
records places upon the VA a heightened duty to assist a 
claimant in developing the veteran's claims.  This duty 
includes the search for alternate medical records.  The Board 
finds that the claims must be remanded so that the RO can 
make an attempt to locate additional service medical records 
(possibly at the VA hospital in Winston-Salem) along with any 
other sources of records that the veteran identifies.  

Additionally, the Board notes that in comparing the veteran's 
December 1970 separation examination with his March 1968 
entrance examination, puretone threshold levels increased 
during the veteran's time in service.  Although the levels 
did not rise to the level of a hearing loss disability as 
defined by 38 C.F.R.§ 3.385; they do reflect evidence of 
decreased hearing acuity.  The Board also notes that the 
veteran underwent an audiological examination in May 2006.  
The examination report reflects that the veteran has mild 
hearing loss in the right ear and moderate hearing loss in 
the left ear.  However, the report does not contain the 
puretone threshold levels or a medical opinion regarding a 
possible nexus to service.  The Board finds that the RO 
should afford the veteran with a VA audiological examination 
for the purposes of determining whether the veteran's hearing 
loss and/or tinnitus were caused by any incident of service, 
to include exposure to excessive noises.  

In regards to the veteran's PTSD claim, the veteran testified 
that he came under attacks (in the form of small arms fire, 
rocket and mortar attacks, etc.) while guarding an 
ammunitions depot.  He stated that he was stationed in Long 
Binh.  The Board notes that his personnel records reflect 
that he was in Vietnam as part of the 71st Ordinance Company 
from November 1969 to December 1970.  The veteran also 
testified that he was in Vietnam prior to that period as part 
of an 18 month assignment to Vietnam.  Other personnel 
records reflect that some of his duties included "Ammo Rec 
Clerk", "Ammo Stor Helper", and "Ammo Stor Spec."  In 
view of the information furnished by the veteran and the 
service personnel records, a request for verification should 
be sent to the U. S. Army and Joint Services Records Research 
Center (JSRCC).  In an August 2005 statement, the veteran 
reported the pertinent time period of the attacks as August 
to November 1969.  



Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the VA Medical 
Center in Winston-Salem and request any 
and all medical records that might be 
pertinent to the veteran's claims.   

2.  The RO should forward the veteran's 
service personnel records and a summary 
of his alleged in-service stressors to 
JSRCC for the purpose of verifying the 
alleged in-service stressors.  JSRCC 
should be asked to verify any rocket, 
mortar, or small arms fire attacks on the 
veteran's unit (71st Ordinance Company at 
Long Binh) in the period August to 
November 1969, and from November 1969 to 
December 1970.  If an attack or attacks 
are verified, JSRCC should also be asked 
to verify that the veteran was assigned 
to such unit at the time of the attacks. 

3.  If, and only if, a claimed stressor 
is verified, then the veteran should be 
scheduled for a VA PTSD examination.  It 
is imperative that the claims file be 
made available to the examiner and that 
the examiner be informed of the details 
of the verified stressor(s).  The 
examiner should clearly report whether or 
not a diagnosis of PTSD is warranted and, 
if so, whether it is related to the 
verified stressor. 

4.  The veteran should be afforded a VA 
examination for the purpose of 
determining the nature, etiology and 
severity of any hearing loss and/or 
tinnitus that may be present.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with this 
examination.  Following a review of the 
relevant medical evidence in the claims 
file, to include the service medical 
records; post-service medical records; 
the medical history obtained from the 
veteran; the clinical evaluation; and any 
tests that are deemed necessary, the 
examiner should be asked to opine whether 
it is at least as likely as not (50 
percent or more likelihood) that any 
hearing loss disability and/or tinnitus 
that is currently present began during or 
is causally linked to any incident of 
service.  

5.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the veteran's claims.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



